ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 12/5/19 wherein the specification and claims 4, 12, and 18-20 were amended and claims 5-7 and 21 were canceled.  
	Note(s):  Claims 1-4, 8-20, and 22-24 are pending.

APPLICANT’S INVENTION
The instant invention is directed to peptides of SEQ ID. Nos. 1-5 or reagents, kits, and multimers thereof as set forth in independent claims 1 and 24.  In addition, the instant invention contains claims directed to the use of those peptides, reagents, kits, and multimers as set forth in claims 19, 20, and 22.

APPLICANT’S ELECTION
Applicant’s election of Group I (pending claims 1-4, 8-18, 23, and 24) in the reply filed on 11/30/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Thus, the restriction is still deemed proper and is made FINAL.
	Note(s):  The Examiner acknowledges Applicant’s election of the species wherein the peptide is SEQ ID No. 1, the detectable label is Cy5.5, the therapeutic moiety is a micelle, and the linker is SEQ ID No. 7.  (1) Initially, Applicant’s elected species was searched.  However, since no prior art was found the search was expanded to SEQ ID No. 2.  (2) No prior art was found to reject SEQ ID No. 2, so the search was further extended to SEQ ID Nos. 3, 4, and 5.  (3) No prior art was found for SEQ ID No. 5, but prior art was found for SEQ ID Nos. 3 and 4.  Thus, the searching of SEQ ID Nos. 3 and 4 was conducted only to the extent that the species read on Chen et al (Mol. Pharmaceutics, 2015, Vol. 12, pages 2180-2188) and Cheng et al (US Patent No. 10,138,273) which are cited below.

WITHDRAWN CLAIMS
Claims 19, 20, and 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-18, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1-4, 8-18, and 23:  Independent claim 1 is ambiguous for the following reasons.  The phrase ‘therapeutic moiety’ is vague and indefinite because it is unclear what limitations/conditions Applicant is applying to the term to determine which specific species fall in the desired category.  For example, in the disclosure Applicant discloses that it may be peptides, small molecules, micelles, and proteins.  Would the phrase include any peptide/micelle, for example, or is Applicant intending the phrase to apply to peptides/micelles that possess specific characteristics?  The terms ‘peptide’ and ‘micelle’ are generally recognize in the art as targeting agents, not necessarily therapeutic agents.  As a result, one cannot determine the metes and bounds of the claimed invention.  Since claims 2-4, 8-18, and 23 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
	Claims 3, 4, and 8:  The claims are ambiguous because they are product claims that incorporate active steps that are generally reserved for method claims.  In particular, the phrases ‘is detectable by…’, ‘detectable by…’, and ‘formed with an aminohexanoic acid linker’ respectively, in claims 3, 4, and 8.  According to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  

CLAIMS NOT FURTHER LIMITING
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both claims 3 and 4 are directed to a product.  However, the claims contain active steps directed to how detection should occur for the product.  In particular, the claims do not incorporate additional product components to further limit the product claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 18, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Molecular Pharmaceutics, 2015, Vol. 12, pages 2180-2188).
	Chen et al disclose peptide conjugates that are used to evaluate hepatic stellate cells (see entire document, especially, abstract).  In particular, Chen et al disclose the peptides GLHTSATNLYLH and SGVYKVAYDWQH which are labeled with 5-FAM (page 2183, Figure 3, ‘page 2183, left and right columns, bridging paragraph; page 2184, Figure 5).  Chen et al disclose that for another peptide that is listed in Figure 3, VHWDFRQWWQPS, the linking of two VHWDFRQWWQPS peptides using lysine to form a dimer improves binding affinity (pages 2185-2186, bridging paragraph).
	Thus, both Applicant and Chen et al disclose the peptides GLHTSATNLYLH and SGVYKVAYDWQH.  In addition, both Applicant and Chen et al disclose a detectable label attached to GLHTSATNLYLH and SGVYKVAYDWQH.  Hence, the inventions disclose overlapping subject matter.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-10, 12, 13, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Cheng et al (US Patent No. 10,138,273).
Chen et al, see detailed discussion above.
	While Chen et al disclose that it is well known in the art to have the peptides GLHTSATNLYLH (SEQ ID No. 3) and SGVYKVAYDWQH (SEQ ID No. 4) which may be labeled which are the same peptides being claimed by Applicant, the document fails to disclose a peptide composition comprising at least one detectable label, at least one therapeutic moiety, or both which may be in monomer or multimer form.  However, it is noted that Chen et al disclose another peptide that is listed in Figure 3 as a peptide useful for evaluating hepatic stellate cells, VHWDFRQWWQPS, wherein when two VHWDFRQWWQPS peptides are linked using lysine, a dimer is formed which improves binding affinity (pages 2185-2186, bridging paragraph).  This provides motivation for linking multiple peptide sequences of GLHTSATNLYLH (Applicant’s SEQ ID No. 3) and SGVYKVAYDWQH (Applicant’s SEQ ID No. 4) using a lysine residue to form a dimer.
	Cheng et al is directed to peptide compositions/conjugates that are used to evaluate hepatic stellate cells (see entire document, especially, abstract).  In particular, Cheng et al disclose the peptides GLHTSATNLYLH and SGVYKVAYDWQH (same as Applicant’s SEQ ID Nos. 3 and 4, respectively) (Figure 3A; column 11, lines 10 and 30; column 13, lines 6-29).    It is disclosed that the peptide compositions of Cheng et al may have one or more peptides as well as at least one or more anti-fibrotic agents, anti-cancer agents, imaging agents, radioisotopes, and proapoptotic agents (column 2, lines 15-20; column 4, lines 9-16).  
	Cheng et al disclose that the peptide compositions may comprise multiple amino acid sequences connected to a linking moiety.  The linking moiety enables one to generate dimers or trimers that include duplicates or triplicates of the amino acid sequence (column 4, lines 50-55).  The linking moiety may include a lysine residue to allow for covalent attachment of the dimeric peptide (column 6, lines 31-41).  Therapeutic agents that may be used include small molecular anti-fibrotic molecules, oligonucleotides, and siRNA (column 6, lines 55-57).  The anti-cancer agent s that may be used as a therapeutic agent is any agent that may be used in chancer treatment (column 8, lines 26-39).  
	Fritiberg et al disclose polypeptide compositions that may be conjugated to a diagnostic or therapeutic radionuclide.  In addition, the document discloses that kits containing the peptide, radionuclide, various containers (e.g., vials), reagents, buffers, solutions, and instructions may be used to readily generate radiodiagnostic and/or radiotherapeutic compositions need in hospitals, clinics, and other medical facilities.  The peptide conjugate compositions may be administered with a device such as a syringe.  The kits may be diagnostic or therapeutic dependent upon the purposed for which it is needed.  Example 15 is directed to a diagnostic kit.  Example 16 is directed to a therapeutic kit (see entire document, especially, abstract; column 16, lines 37-51; columns 16-17, bridging paragraph; column 17, lines 17-26;  column 17, line 29 through end of patent; Example 15, columns 44-45; Example 16, columns 48-49).
It would have been obvious to one of ordinary skill in the art to modify the invention of Chen et al using the teachings of Cheng et al and Fritzberg et al and generate peptide conjugate which may be in kit form and a peptide conjugate which may contain one or more peptides, at least one or more therapeutic agents, at least one or more diagnostic agents, or be in multimer form for the reasons below.
	Chen et al and Cheng et al both disclose that it is well known in the art to have the peptides GLHTSATNLYLH (SEQ ID No. 3) and SGVYKVAYDWQH (SEQ ID No. 4) which may be labeled and used for evaluating stellate cells.  In addition, Cheng et al disclose that the peptide conjugate composition may contain one or more peptides, and at least one agent selected from an anti-fibrotic agent, an anti-cancer agent, a proapoptotic agent, therapeutic agents, radioisotopes, or an imaging agent.  Also, Cheng et al disclose that the peptide conjugate compositions may be a dimer or trimer.  Still, Cheng et al disclose that one may use any anti-cancer agent which the skilled artisan would recognize includes substances such as chemotherapeutic agents.
	Since both Chen et al and Cheng et al are directed to overlapping peptides which may be labeled, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.
	It would have been obvious to a skilled artisan to generate a kit comprising the necessary peptide(s), instructions, and device for administering the composition (e.g., syringe) to a subject for the following reasons.   One of ordinary skill in the art would be motivated to generate a kit for diagnostic and/or therapeutic purposes which utilizes a peptide conjugate because of the ever present need for such kits in hospitals, clinics, or other medical facilities.  Thus, a skilled practitioner in the art would be motivated to place the agent in a container to be labeled at a desired time for use with the subject.  In addition, a skilled artisan would be able to apply the procedures for generating a diagnostic and/or therapeutic kit found in Fritzberg et al to accommodate a patient’s need when generating a peptide conjugate (see Fritzberg et al US Patent No. 5,175,343, column 16, lines 37 through end of patent).
	Since Chen et al, Cheng et al, and Fritzberg et al are all directed to peptides which may be labeled.  Thus, the documents may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Patent No. 10,138,273).
	Cheng et al is directed to peptide compositions/conjugates that are used to evaluate hepatic stellate cells (see entire document, especially, abstract).  In particular, Cheng et al disclose the peptides GLHTSATNLYLH and SGVYKVAYDWQH (same as Applicant’s SEQ ID Nos. 3 and 4, respectively) (Figure 3A; column 11, lines 10 and 30; column 13, lines 6-29).    
	Thus, both Applicant and Cheng et al disclose the peptides GLHTSATNLYLH and SGVYKVAYDWQH.

COMMENTS/NOTES
It should be noted that ThermoFisher Scientific (5-FAM (5-Carboxyfluorescein), https://www.thermofisher.com/order/catalog/product/C1359#/C1359, retrieved on 2/19/21) was made of record to illustrate the structure of 5-FAM.
Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the event that the cited prior art does not disclose the particular use, the composition/product would be capable of having the same use as Applicant's invention since a composition/product and its properties are inseparable.  Thus, Applicant's composition/product, like the cited prior art, would be 'capable of' performing the same function.
	Note(s):  Applicant’s claim 23 disclose the ‘for administering the composition’ and ‘for use of the composition’. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 19, 2021